DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-20 as originally filed on September 9, 2018 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2019 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Objections
Claims 8 and 17 are objected to because of the following informalities: selecting […] based off historical information should read as selecting […] based on historical information. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim 20 depends from claim 19 and is rejected for the reasons noted in the rejection(s) of claim 19, above.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
Claims 1-9 recite a method for administering information in a care plan to a patient, which is within the statutory category of a process. Claims 10-18 recite a system for administering information in a care plan to a patient, which is within the statutory category of a machine. Claims 19 and 20, if corrected to overcome the deficiency noted above, recite a computer-readable medium for performing an operation of administering information in a care plan to a patient which is within the statutory category of an article of manufacture. 

                                                 2019 PEG: Step 2A - Prong One:

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea.  
Specifically, independent claim 1 recites: A method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient;
matching the document identifier to a catalogue in a digital content library, wherein the catalogue includes a plurality of versions of the digital content item;
selecting one of the versions of the digital content item in the catalogue based on patient metadata for the patient, wherein the patient metadata includes personal information about the patient; and
transmitting the selected digital content item to a device of the patient

Similarly, dependent claims 2-9, 11-18 and 20 further narrow the abstract idea described in the independent claims. Claims 2, 4, 5, 11, 13, 14 and 20 further describe selecting the digital content item. Claims 3 and 12 disclose determining a conflict between the selected digital content item and the metadata. Claims 6 and 15 disclose matching the identifier to a catalogue, selecting and localizing a digital content item, determining specifications of the device and optimizing the digital content item. Claims 7 and 16 merely describe the patient metadata. Claims 8 and 17 disclose matching the identifier to a catalogue, assigning the patient to a group of patients and selecting the digital content item. Claims 9 and 18 disclose matching the identifier to a catalogue, and selecting the digital content item.  Additionally, claims 6, 8, 9, 15, 17 and 18 disclose receiving a request and transmitting the digital content item. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 10 and 19.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient;
matching the document identifier to a catalogue in a digital content library, wherein the catalogue includes a plurality of versions of the digital content item;
selecting one of the versions of the digital content item in the catalogue based on patient metadata for the patient, wherein the patient metadata includes personal information about the patient; and
transmitting the selected digital content item to a device of the patient
Generally, the care platform can select at least one device for every observation metric. The patient (or care provider) can select any suitable device(s) for collecting data for the specified observation metrics.
The dependent claims 2-9, 11-18, and 20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 

The dependent claims 2-9, 11-18, and 20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. None of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.
Regarding claim 19, the appropriate corrections can be made to the claim by the applicant so that it is directed to statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 2, 3, 4, 11, 12, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 3, 4, 11, 12, 13 and 20 are rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Claims 2, 11 and 20 recite choosing a best fit content item based on the weights. The applicant has provided no disclosure on the algorithm for how to choose the best fit content item based on the weights. Any method for choosing a best fit content item based on the weights could potentially read on the as-claimed invention. The specification states in paragraph 44 that the weights for each item of metadata may be preset and that preference for greater weight may be given to certain conditions or disabilities. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 3 and 12 recites determining whether a conflict exists between the selected digital content item and an item of patient metadata
Additionally, claims 3 and 12 recite adjusting the weights assigned to each item of patient metadata. The applicant has provided no disclosure on the algorithm for how to adjust the weights assigned to each item of patient metadata. Any adjusting of weights assigned to each item of patient metadata could potentially read on the as-claimed invention. The specification states in paragraph 46 that the best fit application may adjust the weights assigned to each item of metadata. For example, a higher weight may be assigned for a hearing deficiency. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 4 and 13 recite providing a point system to each value in the patient metadata
 Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 10 recite, the document identifier. There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear whether applicant has introduced the document identifier as a new term, or if the applicant intended the previous mention of an identifier to be “a document identifier”. As best understood by the examiner, the recitation of an identifier will be treated as “a document identifier” for the purpose of compact prosecution. Claims 1 and 10 additionally recite, selecting […] based on patient metadata for the patient. The patient metadata was not previously recited in the claims as being received, and thus, it is unclear whether the applicant has omitted the receiving of patient metadata. Dependent claims 2, 11 and 20 recite, selecting one of the versions of the digital content item. It is unclear whether the applicant has recited an additional selecting step, or if the applicant intended to refer to the selecting step of the corresponding independent claim. As best understood by the examiner, the recitation of selecting one of the versions of the digital content item will be treated as the same selecting step mentioned in the corresponding dependent claim for the purpose of compact prosecution. Furthermore, dependent claims 2, 11 and 20 recite, wherein each item of the patient metadata […]. The patient metadata was not previously mentioned as comprising one or more items, and as such, it is unclear whether the applicant has omitted the recitation of each item of patient metadata in the corresponding independent claims. Claims 5 and 14 recite choosing […] that corresponds to a highest ranking item of metadata. The highest ranking of metadata was not previously recited in the claims, and as such, it is unclear as to what the applicant intended by the highest ranking of patient metadata.  Claims 6, 8, 9, 15, 17, and 18 recite, the second document identifier. There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear whether the applicant has introduced the second document identifier as a new a second identifier to be “a second document identifier”. As best understood by the examiner, the recitation of a second identifier will be treated as “a second document identifier” for the purpose of compact prosecution. Claims 6 and 15 recite, the specifications of the device. There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 17 recite, selecting […] based off historical information for that group of users. The historical information for that group of users was not previously recited in the claims as being received, and thus, it is unclear whether the applicant has omitted the receiving of historical information for that group of users. Claims 9 and 17 recite, selecting […] based on historical preferences of the patient for other digital content items. The historical preferences of the patient for other digital content items was not previously recited in the claims as being received, and thus, it is unclear whether the applicant has omitted the receiving of historical preferences of the patient for other digital content items.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on claim 1.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1, 8-10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettinger (US 2016/0098536 A1).
Regarding claim 1, Dettinger teaches: A method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient; (request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the document identifier to a catalogue in a digital content library, wherein the catalogue includes a plurality of versions of the digital content item; (the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in an different mediums such as video [0045])
selecting one of the versions of the digital content item in the catalogue based on patient metadata for the patient, wherein the patient metadata includes personal information about the patient; and (assigned task of reading an article can be replaced with a video, patient demographics such as age are considered in selecting an optimal replacement task [0052])
transmitting the selected digital content item to a device of the patient (transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
Regarding the selecting step, the examiner notes the patient metadata includes personal information is non-functional descriptive information.
Regarding claim 8, Dettinger teaches the method of claim 1 as described above.
Dettinger further teaches:
receiving a second request specifying a second identifier for a second digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the second document identifier to a second catalogue in the digital content library, wherein the second catalogue includes a plurality of versions of the second digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in an different mediums such as video [0045])
assigning the patient to a group of patients based on the patient metadata; (patient’s preferences compared to expected responses of other similar users from the same patient demographics [0053])
selecting the second digital content item for the patient based off historical information for that group of users; and (selecting the type of educational content as audio, visual or etc. based on the historical level of adherence of the patient and other patients in the same demographics as the patient, claim 5)
transmitting the second digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; alter the care plan by providing content through a different medium, assign patient to watch a video instead of written content using the mobile device [0045])
Regarding claim 9, Dettinger teaches the method of claim 1 as described above.
Dettinger further teaches:
receiving a second request specifying a second identifier for a second digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the second document identifier to a second catalogue in the digital content library, wherein the second catalogue includes a plurality of versions of the second digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in an different mediums such as video [0045])
selecting the second digital content item for the patient based on historical preferences of the patient for other digital content items; and (replacing a reading task with video based on the historical level of adherence of the patient [0052]; selecting the type of educational content as audio, visual or etc. based on the historical level of adherence of the patient and other patients in the same demographics as the patient, claim 5)
transmitting the second digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; alter the care plan by providing content through a different medium, assign patient to watch a video instead of written content using the mobile device [0045])
Regarding claim 10, Dettinger teaches: A system, comprising:
a computer processor; and 
a memory containing a program that, when executed on the computer processor, performs an operation of administering information in a care plan to a patient, the operation comprising: (program product implemented on a computer system [107]; care platform server contains memory, CPU, network interface, and storage to generate a care plan [0100]; CPU retrieves and executes programming instructions stored in memory [0101])
The remainder of the limitations in claim 10 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Regarding claim 19, Dettinger teaches: A system, comprising:
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, comprising: (computer readable medium containing computer program code, claim 13)
computer readable program code to receive a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient; 
computer readable program code to match the document identifier to a catalogue in a digital content library, wherein the catalogue includes a plurality of versions of the digital content item; (computer readable medium containing computer program code receiving a care plan specifying tasks for the patient to perform and transmitting different types of educational content including audio, video and game format, claims 13 and 16-17; educational content of the care plan can be offered in different mediums such as a video [0045])
computer readable program code to select one of the versions of the digital content item in the catalogue based on patient metadata for the patient, wherein the patient metadata includes personal information about the patient; and (computer readable medium containing computer program code selects the type of educational content, claims 13 and 17; considers patient demographic information such as age in selecting content [0052])
computer readable program code to transmit the selected digital content item to a device of the patient (computer readable medium containing computer program code transmitting educational content to the mobile device of the patient, claims 13 and 16)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger in further view of Sharad (US 2017/0286616 A1).  
Regarding claim 2, Dettinger teaches the method of claim 1 as described above.

choosing a best fit content item (care plan management can replace reading an article with a video based on the patient’s age [0052])
Dettinger does not teach:
assigning a weight to each value associated with each metadata parameter; and
choosing a best fit content item based on the weights 
However, Sharad in the analogous art teaches:
assigning a weight to each value associated with each metadata parameter; and (values are assigned for demographics such as patient age, gender, and ethnicity [0033]; the values of the predefined parameters are used in calculating a disease score [0034])
choosing a best fit content item based on the weights (health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include assigning a weight to each value associated with each metadata parameter and choosing a best fit content item based on the weights as taught by Sharad. By doing so, the specific health concerns of a patient are able to be addressed in their health improvement plan (Sharad [0004], [0006]).
Regarding claim 3, Dettinger in view of Sharad teaches the method of claim 2 as described above.
Dettinger further teaches:
determining whether a conflict exists between the selected digital content item and an item of patient metadata; 
responsive to determining that the conflict exists, adjusting the weights assigned to each item of patient metadata; and (if the patient’s compliance with an assigned task such as reading an article is 25%, the care plan management application can check adherence level to the task after switching to video content [0074])
choosing another digital content item based on the updated weights assigned to each item of patient metadata (application gives preference to video content for patient tasks on their care plan [0052]; if the patient’s compliance is improved with the assigned task, application assigns a preference to tasks involving video content [0074])
Regarding claim 4, Dettinger in view of Sharad teaches the method of claim 2 as described above.
Dettinger does not teach:
providing a point system to each value in the patient metadata; and
choosing the version in the catalogue that obtains a highest point total when the weights are assigned
However, Sharad in the analogous art teaches:
providing a point system to each value in the patient metadata; and 
choosing the version in the catalogue that obtains a highest point total when the weights are assigned (Table 3: applications can be we web based, mobile based or smartphone based depending on disease, treatment and communication scores; category 1 has a disease and treatment score of 1.5-2 and a communication score of 1 resulting in all the health management modules being provided as smartphone based applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include providing a point system to each value in the patient metadata and choosing the version in the catalogue that obtains the highest point total as taught by Sharad. This will ensure the health improvement plan provided is the most appropriate version for the patient (Sharad [0007]).
Regarding claim 5, Dettinger in view of Sharad teaches the method of claim 2 as described above.
Dettinger further teaches:
choosing the version in the catalogue that corresponds to a highest ranking item of metadata (the application assigns the type of media content that is associated with increased compliance [0074])
Claims 11 and 20 recite substantially similar limitations as those already addressed in claim 2, and, as such are rejected for similar reasons as given above. 
Claim 12 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 14. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger in further view of Robbins (US 2018/0301206 A1).  
Regarding claim 6, Dettinger teaches the method of claim 1 as described above.
Dettinger further teaches:
receiving a second request specifying a second identifier for a second digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the second document identifier to a second catalogue in the digital content library, wherein the second catalogue includes a plurality of versions of the second digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in an different mediums such as video [0045])
selecting one of the versions of the second digital content item in the second catalogue based on patient metadata for the patient; (each care plan protocol template for a condition has associated tasks [0039]; assigned task of reading an article can be replaced with a video, patient demographics such as age are considered in selecting an optimal replacement task [0052])
localizing the second digital content item; (care plan application saves the patient data related to switching to video content [0052]-[0053])
[…] to which the second digital content item will be provided; 
optimizing the second digital content item based on the determined specifications of the device; and (using the display device and one or more speaker devices, the care plan application can output an educational video; patient care application generates a graphical user interface via a display device on the mobile device [0043])
transmitting the second digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; alter the care plan by providing content through a different medium, assign patient to watch a video instead of written content using the mobile device [0045])
Dettinger does not teach:
determining the specifications of the device 
However, Robbins in the analogous art teaches:
determining the specifications of the device (patient’s node or device can be a smartphone which includes interfaces, databases and software that implements the system architecture [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include determining the specifications of the device as taught by Robbins. This would provide the benefit of ensuring that the patient’s device meets the necessary standards to receive the care plan information. 
Claim 15 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger in further view of Merkin (US 2014/0164017 A1).  
Regarding claim 7, Dettinger teaches the method of claim 1 as described above.
Dettinger further teaches:
wherein the personal information defining the patient metadata includes age, […],  medical history, […], medical state […] (patient information describes a patient’s medical history and treatment history [0042]; patient demographic information such as age [0052]; patient’s current condition and any symptoms they are experiencing [0030]; each care protocol is related to medical condition the patient has been diagnosed with [0036])
Dettinger does not teach:
personal information of sex, location, educational history and institutional history
However, Merkin in the analogous art teaches:
personal information of sex, location, educational history, and institutional history (demographic information including sex and current residence [0077]; hospital discharge and education history [0070]; Fig. 27D – amount of times been to the ER, hospital or urgent care in the last 3 months)                                                                                                                                                                                                                                     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include the personal information of sex, location, educational history and institutional history as taught by Merkin. This information is important in providing a comprehensive assessment of the patient for management of their care [0004]. 
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Bornhorst (US 2016/0162645 A1) discloses a system for normalizing and communicating health care plans. Reference Cox (US 2017/0235895 A1) discloses a method for determining values associated with medical conditions of a patient. Reference Karra (US 2014/0257838 A1) discloses determining a suitable care plan for a patient having a particular medical condition. Reference Weidner (US 2013/0218591 A1) discloses a system for delivering patient specific content at a point of care. Reference Gupta (US 2018/0089385 A1) discloses a personalized treatment management system. Reference Riley (US 2015/0012288 A1) discloses a system for processing patient information and feedback. Reference Morris (US 2017/0286614 A1) discloses a system for inter-application communications between software applications on a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686